11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Billy Ray Lamb
Appellant
Vs.                   No. 11-02-00078-CR B Appeal from Taylor County
State of Texas
Appellee
 
This is an appeal from a judgment adjudicating
guilt.  In 1996, appellant entered a
plea of nolo contendere to the allegation that he committed the offense of
indecency with his daughter, a child. 
Pursuant to the plea bargain agreement, the trial court deferred the
adjudication of guilt, placed appellant on deferred adjudication community
supervision for 10 years, and assessed a $1,000 fine.  After a hearing in 2001 on the State=s amended motion to adjudicate, the trial
court determined that appellant had violated the terms and conditions of his
community supervision, revoked his community supervision, adjudicated his
guilt, and assessed his punishment at confinement for 8 years.  Appellant filed a motion for new trial
challenging his 1996 nolo contendere plea on the grounds of newly-discovered
evidence.  Appellant requested a hearing
on his motion for new trial.  The trial
court overruled appellant=s
motion for new trial without a hearing and granted appellant permission to
appeal.
On appeal, appellant=s
sole complaint is that the trial court erred in failing to conduct a hearing on
his motion for new trial in which he challenges the validity and voluntariness
of his nolo plea because of newly-discovered evidence.  Pursuant to Nix v. State, 65 S.W.3d 664 (Tex.Cr.App.2001),
and Manuel v. State, 994 S.W.2d 658 (Tex.Cr.App.1999), appellant=s complaints concerning the
effect of newly-discovered evidence on his original nolo plea are not proper
complaints to be raised in the appeal from the subsequent revocation of
deferred adjudication community supervision and the adjudication of guilt.  Therefore, his sole issue on appeal is
overruled.




The judgment of the trial court is affirmed.
 
PER CURIAM
 
May 23, 2002
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.